The second separate and partial decree, entered July 3, 1968, is unanimously modified, on the law and facts, as to Damage Parcel 16, with $50 costs and disbursements to claimant-appellant Dossena Realty Corp., and otherwise affirmed, without costs or disbursements. D. P. 16 affects 14 Reade Street, New York City, a seven-story and basement structure on a plot 18% feet by 76 feet, owner-occupied and used for a :bar and grill on the first floor, a banquet room on the second floor, and dressing rooms and storage purposes on the third floor. The top four floors, designated for office space, were in disuse. Part'of the basement was occupied by a barber shop at $840 annually. An elevator in the building was not used. The court award of $44,500 for the land is unchallenged. The building award of $24,500, in our opinion, is inadequate. There is proof of gross rental value of $12,315, reduced by 5% for contingencies, or $615, making an adjusted rental value of $11,700. Deducting therefrom $600 for heat, as the trial court did, and other expenses of $3,526 yields a net income of $7,574. Therefrom should be deducted $2,670, the 6% annual return on land value of $44,500, which, as stated above, is unchallenged. Capitalizing the remainder of $4,904 at 12%, the rate the trial court used, yields a more realistic building value of $40,866, instead of $24,500, or a total value of land and building of $85,366. The final award should be modified to the extent of increasing the award for Damage Parcel 16 to $85,500. Settle order on notice. Concur—Stevens, P. J., Capozzoli, McNally and Steuer, JJ.